1 Mich. App. 673 (1965)
137 N.W.2d 735
PEOPLE
v.
STEVENS.
Docket No. 59.
Michigan Court of Appeals.
Decided November 15, 1965.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald L. Reisig, Prosecuting Attorney, James R. Ramsey, Assistant Prosecuting Attorney, for the people.
W. Charles Kingsley, for defendant.
McGREGOR, J.
The defendant, James G. Stevens, was convicted by the circuit court for Ingham county, sitting without a jury, of the crime of assault with intent to commit an act of gross indecency.[*] Defendant contends on this appeal that the evidence is insufficient to prove the elements of the crime.
The record is replete with evidence which, if believed, supports a finding of guilt beyond a reasonable doubt. People v. Geddes (1942), 301 Mich. 258; People v. Hallman (1941), 299 Mich. 657. This Court will not substitute its judgment for that of the trial judge who heard the testimony of the witnesses and observed their demeanor. People v. Martino (1944), 308 Mich. 381.
Judgment affirmed.
QUINN, P.J., and WATTS, J., concurred.
NOTES
[*]  CL 1948, § 750.87 (Stat Ann 1962 Rev § 28.282).  REPORTER.